 CANTON, CARP'S, INC.513-Canton,Carp's, Inc.andRetail Clerks International Association,Local No.536,AFL-CIO,Petitioner.Case No. 13-RC-6732.-April 29, 1960SUPPLEMENTAL DECISION AND CERTIFICATION-OF REPRESENTATIVESPursuant to a Decision and Direction of Election in the above--entitled proceeding,' an election by secret ballot was conducted onDecember 23, 1959, under the direction and supervision of the Re-gional Director for the Thirteenth Region, among the employees inthe unit found appropriate by the Board.Following the election the.parties were furnished a tally of ballots which showed that of 14_eligible voters 7 voted for, and 4 voted against, the Petitioner, and 3ballots were challenged.The challenged ballots were sufficient innumber to affect the results of the election.Thereafter the Employer-filed timely objections to conduct affecting the results of the election.-In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation of both the challenged ballots andthe objections and on February 23, 1960, issued and duly served uponthe parties his report on challenged ballots and objections, in which herecommended that one of the above challenged ballots be sustained 2:and that the objections be overruled.The Employer filed timely exceptions and a supporting brief to the Regional Director's report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member-panel [Chairman Leedom and Members Bean and Fanning].The Board has considered the Employer's objections, the challengedballots, the Regional Director's report and the exceptions thereto andhereby adopts the findings and recommendations of the RegionalDirector. 9Accordingly, as the tally of ballots shows that the Peti-tioner has received a majority of the valid votes cast in the election,1125 NLRB 483.2 As the challenges to the remaining two ballots would not affect the results of the-election, the Regional Director in the main body of his report withheld his recommenda-tion concerning them.We note,however,in his concluding paragraph that the RegionalDirectorrecommended that the challengesbe overruled.3As no exceptions were filed as to the Regional Director's sustaining the challenge tothe ballotof Vicki Mason,we shall adopt his recommendationpro formaand sustain thechallengeAs the remaining two challenged ballots could not affect the results of theelection,it is unnecessary to make a determination regardingthem.As for the visita-tions by the Petitioner's representativesto the'homes of employees during the weekimmediately preceding the election for the purpose of campaigning for the Petitioner, wefind, for the reasons set forth inPlant City Welding and Tank Company,119 NLRB 131,at 133-134, that suchconduct onthe part ofa union is not in and of itself coercive anda basis for setting aside the election.Accordingly,as the Regional Director's investiga-tion disclosed that Petitioner's home visitations were unaccompanied by threats or other-coercive conduct we overrule the objections based thereon.127 NLRB No. 73.560940-61-vol.127-34 .514DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe shall certify the Petitioner as the collective-bargaining representa-tive of the employees in the appropriate unit.[The Board certified Retail Clerks International Association, LocalNo. 536,AFL-CIO,as the designated collective-bargaining repre-sentative of the employees in the unit heretofore found appropriate.]Freeman Loader CorporationandUnited Steelworkers ofAmerica,AFL-CIO,Petitioner.Case No. 25-RC-1778.April29, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National Labor:Relations Act, a hearing was held before George M. Dick, hearing,officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the. representa-tion of employees of the Employer within the meaning of Section:9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the manufacture and sale of farmtractor equipment at Peru, Indiana.The Employer and the Peti-tioner agree generally that a production and maintenance unit, soughtby the Petitioner, is appropriate.They differ, however, as to the in-clusion of seasonal employees, a draftsman, a welder in research anddevelopment, leadmen, and other individuals alleged to be supervisors.The Employer's business fluctuates due to the seasonal demand fortractor equipment.Highest demand is in the spring planting seasonbetween February and early April. In order to meet this increaseddemand, about 35 unskilled employees are hired during this period tosupplement the year-round production force of about 58 employees.Most of these extra employees are hired to work as material handlers,and for manual work in the shipping department. A few are trainedin routine welding duties, such as preliminary assembly of spare parts.127 NLRB No. 68.